This is an appeal from the county court of Garfield county, wherein the plaintiff in error was convicted of the crime of selling intoxicating liquors and his punishment fixed at the minimum fine of $50 and imprisonment for 30 days in the county jail. No brief has been filed in behalf of the plaintiff in error, and the cause was submitted on motion by the Attorney General to affirm the same for want of prosecution. An examination of the record discloses that the proof on the part of the state fully sustains the allegations of the information and no defense was interposed, although the proof of the sale was positively sworn to by two witnesses.
The judgment is affirmed. Mandate forthwith. *Page 680